DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Geller on 2/4/22.
The application has been amended as follows: 
Claim 13, line 4 has been changed as follows:
	a processor,
	a memory, wherein said memory is configured to store matched filter coefficients for a current detection profile;
Claim 17, has been changed as follows:
	The upstream leak detection system of claim 13,wherein the memory is a flash memory operatively coupled to said matched filter, said flash memory to store matched filter coefficients for [[a]] the  current detection profile. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, setting a plurality of coefficients for an OUDP matched filter for a current location of the patrol vehicle; detecting peaks over a detection threshold at an output of said OUDP matched filter; and determining a presence of a leak based on a time stamp and a level of each detected peak.
	Claim 13, a memory, wherein said memory is configured to store matched filter coefficients for a current detection profile; a leakage receiver and matched filter for an OUDP burst, both operatively coupled to said processor; and a leakage data server including a database with cable modems (CMs) physical and IP addresses and a core to stimulate an upstream traffic from a plurality of CM in a current vicinity of the mobile patrol vehicle.
	Chrostowski et al. (2020 Fall Technical Forum, October 12-15, 2020) is considered to be the closest prior art reference. This reference discusses the leakage detection method using OFDMA Upstream Data Profile (OUDP) burst that is generated by each high split cable modem. (see, page 17, section, 7.3. OUDP Burst Test Signal (BTS)). It also discloses that the detection of the signal is realized by utilizing a matched filter for the predefined pilot pattern and scheduling and overall configuration of the cable modem OUDP burst signals will be done through CMTS service gateway (see, page 17, section, 7.3. OUDP Burst Test Signal (BTS)). The detection of leakage is performed by the vehicle with detector (see, Fig. 17). However, this reference does not teach the above limitations. 
	Couch et al. (US20210226664A1) also teaches using OUDP for leakage detection using moving vehicle (see, Fig. 5). A matched filter is utilized to perform the cross-correlation. However, Couch et al. also fails to teach the above limitations.
	Bouchard (US20210285841A1) teaches leakage detection utilizing a moving vehicle (see, Fig. 1). It also discloses how the detector interacts with a server where GPS coordinate of the vehicle position is transmitted (see, Fig. 1; Para. 44). However, Bouchard does not teach the above limitations.
	Zinevich (US9565580B2) teaches leakage detection using a moving vehicle as well (see, Fig. 1). The leak detector interacts with the server and database. Zinevich transmits upstream from cable 
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAI M LEE/Examiner, Art Unit 2636